DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
See the IEEE articles stated in paragraph [0038] of the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The reference sign “522” mentioned in paragraph [0076] of the specification is not shown in either Figure 5A or Figure 5B. The reference signs “635A”, “635B”, “660A”, and “660B” mentioned in paragraph [0079]; “805A”, “805B”, and “805N” mentioned in paragraph [0084]; “845A”, “845B”, “845N”, “850A”, and “850B” mentioned in paragraph [0085]; “920A”, “920B”, and “920N” mentioned in paragraph [0090]; and “1030A”, “1030B”, “1030N, “1035A”, and “1035B” mentioned in paragraph [0095] of the . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1000” has been used to designate “a subsystem” for both Figure 10A and Figure 10B and reference character “1606” has been used to designate for two separate method steps shown in Figure 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [00150], line 6, “1104 I received” should be “1104 received”. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-13, 16-18, and 24 are objected to because of the following informalities:
Claim 1, line 11, “further comprises” should be “comprises”.  
Claim 2, line 2, “comprises” should be “further comprises”.
Claim 16, line 3, “amplifier the” should be “amplifier, and”.
Claim 24, line 2, “the single RF signals” should be “the single RF signal”.
Claims 3-13 depend either directly or indirectly from claim 1, therefore they are also objected.
Claims 17 and 18 depend either directly or indirectly from claim 16, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lakdawala et al. (US 2016/0126894 A1), hereinafter “Lakdawala”.
Lakdawala illustrates a wireless communication device (100) in Figure 2 for data communications between an access point (AP) (110) and a user terminal (UT) (120m), a transceiver front end (222 or 254) is shown in each of the AP and the UT, wherein alternative embodiments of the transceiver front end are shown in alternative drawings, for example Figures 3 and 9.
Regarding claim 1, for example, the UT comprising:
an antenna array (252 of Figure 2) configured to receive a plurality of radio frequency (RF) signals;

digital baseband receive circuitry coupled to the RF circuitry and configured to:
generate a downconverted signal (by the mixers 602-608 of Figure 9), based on the single RF signal;
amplify (by the transimpedance amplifier 908 and/or 910 of Figure 9) the downconverted signal to generate an amplified downconverted signal; and
convert (by the ADC 328 of Figure 3) the amplified downconverted signal to generate a digital output signal for processing by a wireless modem (the RX data processor 270 and the TX data processor 288 of Figure 2),
wherein the digital baseband receive circuitry further comprises at least a first filtering system (the current mode filtering 904 or 906 of Figure 9) configured to filter the downconverted signal prior to amplification.

Regarding claim 2, wherein the digital baseband receive circuitry comprises:
a downconversion mixer (mixers 602-608 of Figure 9) configured to receive the single RF signal via a first mixer input and 

Regarding claim 3, wherein the first filtering system (904 and/or 906) is configured to perform translational filtering of the single RF signal, the translational filtering based on a frequency of the LO signal (the current mode filtering 904 and/or 906 is performed after the mixers 602-608 for mixing the RF signal with frequencies of the LO signals).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lakdawala in view of Youssef et al. (US 2015/0200690 A1), hereinafter “Youssef”.
Regarding claims 11 and 12, as applied to claim 1 stated above, Lakdawala illustrates the RF circuitry comprises at least one LNA but fails to show or teach that the RF circuitry comprises: a plurality of low noise amplifiers (LNAs), each of the plurality of LNAs configured to receive one of the plurality of RF signals; and one or more RF transmission lines (T-lines) electrically coupled to the plurality of LNAs and configured to combine one or more of the plurality of RF signals to generate the single RF signal, wherein the downconversion mixer is configured to receive the single RF signal via a single RF T-line of the one or more RF T-lines.
Youssef also illustrates a communications system (400) in Figure 4, wherein the receiver front end (402) comprises a plurality of low noise amplifiers (420s and 430s), each of the plurality of LNAs configured to receive one of the plurality of RF signals (454 and 456); and one or more RF transmission lines (output lines from the transformers 425-428) electrically coupled to the plurality of LNAs and configured to combine one or more of the plurality of RF signals to generate the single RF signal, wherein the downconversion mixer (440 or 442) is 
Therefore, it would have been obvious before the effective filing date of the claimed invention as taught by Youssef to a person having ordinary skill in the art to replace Lakdawala’s LNA with a plurality of LNAs with a plurality of RF lines to generate a single RF signal prior the mixer(s) in order to further amplify the out of band frequencies of the received RF signal prior the processing of the baseband signals by the baseband RF circuitry.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lakdawala in view of Youssef, as applied to claim 12 above, and further in view of Chen (US 2014/0043104 A1).
 Regarding claim 13, as applied to claim 12 stated above, although Youseef does not explicitly show or teach that the output RF line from the transformer of the single RF T-line is alternating current (AC) coupled to the first mixer input of the downconversion mixer, it appears not new in the art that the power output from a transformer is an AC power.
Chen illustrates a transmission circuit in Figure 1a and teaches that a transformer (1-19) is coupled to an output of a mixer (1-18a) and the output of the transformer is AC power or voltage (paragraph [0041]).
Therefore, it would have been obvious before the effective filing date of the claimed invention as taught by Chen to a person having ordinary skill in the art that the output generated by Youssef’s transformer can be an AC power in order to provide AC power instead of DC power for either Youseef’s or .
Claims 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lakdawala in view of Eltawil et al. (US 2015/0318976 A1), hereinafter “Eltawil”.
Regarding claim 20, as stated in claim 1 earlier, the UT side shown in Figure 2 is a wireless device for multiple-input-multiple-output (MIMO) communications, the UT comprising:
an antenna array (252); and
a plurality of baseband communication paths (120m-120x) configured to receive a corresponding plurality of radio frequency (RF) signals via the antenna array, wherein each of the base band communication paths comprises:
RF circuitry (interface 306 and/or LNA 322 of Figure 3 or 622 of Figure 9) configured to process a subset of the plurality of RF signals received via the antenna array to generate a single RF signal;
a downconversion mixer (the mixers 602-608 of Figure 9) configured to generate a downconverted signal based on the single RF signal and a local oscillator (LO) signal;
a first filtering system (the current mode filtering 904 and/or 906 of Figure 9) configured to filter the downconverted signal and generate a filtered baseband signal;

an analog-to-digital converter (the ADC 328 of Figure 3) configured to convert the amplified signal to a digital output signal for processing by a wireless modem,
wherein at least a first baseband communication path of the plurality of baseband communication paths receives a main RF signal, at least a second baseband communication path of the plurality of baseband communication paths receives a diversity RF signal corresponding to the main RF signal, and a RX synth (330 of Figure 3) or a phase locked loop (PLL) generates local oscillation (LO) signals to the mixer (324). 
However, Ladkawala fails to show or teach that the first and second communication paths share a common PLL generating the LO signal.
Eltawil also illustrates a communications system (100) in Figure 1 comprising a transmission path (120) and a plurality of reception paths (140 and 150), wherein a PLL (145) is being used to generate LO signals to both the mixers (144 and 154) of the reception paths.
Therefore, it would have been obvious before the effective filing date of the claimed invention as taught by Eltawil to a person having ordinary skill in the art to use a common PLL circuit, such as Lakdawala’s RX synth (330) to provide LO signals to the mixer(s) in each of the transceiver front ends (254m-254x) to 
Regarding claim 21, as shown Lakdawala’s Figure 3, wherein each of the baseband communication paths further comprises: a second filtering system (BBF 326) configured to filter the amplified signal (transimpedance amplifier 908 and/or 910 shown in Figure 9) prior to conversion by the ADC (ADC 328) in order to further filler the noise and/or interference generated by the amplifier prior converting the analog signals into digital signals for further processing.
Regarding claim 23, wherein the first filtering system is configured to perform translational filtering of the single RF signal, the translational filtering based on a frequency of the LO signal (the current mode filtering 904 and/or 906 is performed after the mixers 602-608 for mixing the RF signal with frequencies of the LO signals) in order to have the translational filtering effect based on a frequency of a LO signal.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lakdawala in view of Elwawil, as applied to claim 21 above, and further in view of Bastani et al. (US 6,157,822), hereinafter “Bastani”.
Regarding claim 22, as applied to claim 21 stated above, both Lakdawala and Elwawil fail to show or teach that the second filtering system includes a variable capacitor coupled between differential outputs of the amplifier circuit.
Bastani illustrates an RF communications system (300) in Figure 4 comprising a differential RF transconductance amplifier (203) and an LC filtering circuit (205). As shown in Figure 4, the LC filtering circuit includes a variable 
Therefore, it would have been obvious before the effective filing date of the claimed invention as taught by Bastani to a person having ordinary skill in the art that Lakdawala’s BBF (326) may include a variable capacitor coupled between differential outputs of the transconductance amplifier (908 and/or 910 of Figure 9) to provide variable capacitances to the filter in order to filter variable unwanted frequencies from the amplifier but prior the conversion of converting analog signals into digital signals for further processing.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lakdawala in view of Bastani, as applied to claim 20 above, and further in view of Alam et al (US 2016/0285567 A1). Hereinafter “Alam”.
 Regarding claim 24, as applied to claim 20 stated above, both Lakdawala and Elwawil fail to show or teach that the downconversion mixer includes a first mixer input receiving the single RF signal and a second mixer input coupled to a dummy load.
Alam illustrates an RF communications system (300) in Figure 3 comprising a mixer (310) which comprises a first mixer input receiving the single RF signal from the LNA (304) and a second mixer input coupled to a dummy load (pull-up resistor 312).
 Therefore, it would have been obvious before the effective filing date of the claimed invention as taught by Alam to a person having ordinary skill in the art that Lakdawala’s mixer (324) is capable of including first mixer input receiving .

Allowable Subject Matter
Claims 14, 15, and 17-19 are allowed.
Claim 16 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 4-10 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khoini-Poorfard et al. relates to an integrated wideband receiver includes a first and second signal processing paths and a controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNG T. TSE/Primary Examiner, Art Unit 2632